 

re cee i ce ve l

 

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 1 of 10

E-FILED; Anne Arundel Circuit Court
Docket: 1/15/2021 70:05 AM; Submission: 4/15/2021 10:05 AM

 

IN THE CIRCUIT COURT FOR ANNE ARUNDEL COUNTY, MARYLAND

DAVID ODEN PACE
1519 14" AVENUE NORTH
BESSEMER, AL 35020

 

 

Plaintiff,
V.

CHRIS DANIEL PIERCEFIELD ;

7575 OFFICE CITY DRIVE, #710 D9.CV.04.
HOUSTON, TX 77012 : C-02-CV-21-000085
AND

CRST LINCOLN SALES,

INC,

3930 16TH AVE SW

CEDAR RAPIDS, IA, 62404, USA

Serve On:

COGENCY GLOBAL INC.

1619 YORK ROAD
LUTHERVILLE MD 21093

Defendants.
COMPLAINT
(Negligence; Agency; Negligent Entrustment; Negligent Hiring, Training, Retention and
Supervision)
David Oden Pace, through counsel, Monique L. Lee and CHASENSOSCOLO Injury Lawyers,
brings this cause of action against the Defendants: (1) Chris Daniel Piercefield (“Defendant
Piercefield") for damages resulting from his negligence; and (2) CRST Lincoln Sales
(‘Defendant CRST”) for damages resulting from liability as principal for its agent, Defendant

Piercefield’s, negligence, as well as from its negligent entrustment.

 
Pou Sk eR Lp e P ed

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 2 of 10

{], JURISDICTION AND VENUE
1. This court's subject matter jurisdiction over this action is based on Mb. CoDE
ANN, CTS. & JUD. PROC. § 1-501,
2. This Court's personal jurisdiction in this action is based on Mb, CODE ANN, CTS. &
Jub, Proc, § 6-102(a).
3. Venue Is properly vested in this Court pursuant to Mb. CoDE ANN, CTS, & JUD.
Proc. § 6-201 (a) and (b).

lll. PARTIES
4, David Oden Pace (hereinafter “Mir. Pace”) is a 51 year old male who is a resident
of the City of Bessemer In the State of Alabama.
5, Upon information and belief, Defendant Piercefield is a 44 year old male who is a
resident of the city of Houston in the State of Texas.
8. Upon information and belief, Defendant CRST is a business entity registered in

the State of iowa, and regularly conducts business in and around the State of Maryland,

iV. FACTS
7, On April 18, 2018, Defendant Piercefield was operating a motor vehicle exiting
off Maryland Route 100 Eastbound onto Maryland Route 170 Southbound in Anne Arundel
County, Maryland.
8. Upon information and belief, the motor vehicle was leased from Defendant
CRST.
g. At approximately the same time and place, Mr. Pace was asleep in the sleeper

cab when Defendant Piercefie!d failed to control the motor vehicla, causing it fo run off the road

near the intersection of Maryland Route 100 and Maryland Route 170 and overturned onto the

driver's sidé causing Mr. Pace severe injuries.

 

 

 

 

 

 
ceed Pees tbs eb ee ee coe eee:

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 3 of 10

40. At the time, it was the duty of Defendant Plercefield to operate the vehicle in a
safe and reasonable manner for the conditions then existing. This duty included, but was not
limited to, always making the safest choice while operating a vehicle.

41, At that time, it was the duty of Defendant Piercefield to know and obey ali traffic
safety rules in effect.

12, At that time, it was the duty of Defendant Plercefield to watch the road.

13. At that time, it was the duty of Defendant Plercefield to see what was there to be
seen.

14. At that time, it was the duly of Defendant Piercefield to pay full time and attention
to the operation of a motor vehicle.

15. At that fime, it was the duty of Defencani Piercefield to react fo changing traffic
patterns.

16, At that time, It was the duty of Defendant Piercefield to operate the vehicle at a
speed to ensure that it would not overturn or run off the roadway.

17. Defendant Piercefield breached these duties by choosing not to operate a vehicle
in a safe and reasonable manner and not making the safest choice while operating a vehicle to
prevent serious harm or death to others.

18. Defendant Piercefield breached these duties by choosing noi to know and obey
all traffic safety rules in effect.

19. Defendant Piercefield breached these duties by choosing not to watch the road.

20, Defendant Piercefield breached these duties by choosing nat to see what was
there to be seen.

21. Defendant Piercefield breached these duties by choosing not to pay full time and
attention to the operation of a motor vehicie.

22. Defendant Piercefield breached these duties by choosing not to react to

changing traffic patterns.

 

 

 

 

 
ge ee oo bodte ee a |

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 4 of 10

23. Defendant Piercefieid breached these dutles by choosing not to operate the
vehicle at a speed to ensure that it would not overturn or run off the roadway.

24, At the time, Defendant CRST was the principal for Defendant Piercefield, who
was acting as an agent for Defendant CRST.

25. At the time Defendant CRST allowed Defendant Piercefield to operate a motor
vehicle it owned, Defendant CRST had a duty to only allow Its vehicle fo be operated by a driver
who would not needlessly endanger the public.

26, Af the time Defendant CRST allowed Defendant Piercefield to operate a moior
vehicle ft owned, Defendant CRST had a duty to only all its vehicle to be operated by safe,
qualifled driver.

27, At the time Defendant CRST allowed Defendant Piersefield to operate a motor
vehicle it owned, Defendant CRST had a duty to only allow its vehicle to be operated by a
competent driver.

28, At the time Defendant CRST allowed Defendant Piercefield to operate a mator
vehicie it owned, Defendant CRST had a duty to only allow its vehicle to be operated by a driver
who would not drive recklessly.

29, At the time Defendant CRST allowed Defendant Piercefield to operate a motor
vehicle it owned, Defendant CRST had a duty to only allow its vehicle to be operated by drivers
that would operate it in a safe and reasonable manner for the conditions then existing.

30. Defendant CRST breached these duties when it allowed Defendant Piercefield to
operate lis vehicle despite knowing that he would needlessly endanger the public in the
operation of a motor vehicle.

31, Defendant CRST breached these duties when it alowed Defendant Piercefield to
operate lis motor vehicle despite knowing he was not a safe, qualified driver,

32, Defendant GRST breached these duties when it allowed Defendant Piercefield to

operate its motor vehicle despite knowing he was not a competent driver.

 

 
bo Poa.

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 5 of 10

33, Defendant CRST breached these duties when it allowed Defendant Piercefield to

operate its motor vehicle despite knowing he would drive her vehisie recklessly.

34, As a direct and proximate result of the conduct and choices of the Defendants,

Mr. Pace has endured severe, uncompensated harms and losses. These harms and losses

include past, present, and future physical symptoms, immobility, isolation and diminished

capacity to perform his activities of daily fiving and enjoy life. These harms and iosses caused ©

and continue to cause Mr, Pace to expend great sums of money for hospitals, physicians, and
related care and treatment. Mr. Pace endured and continues to endure from mental and
emotional harms and losses, including frustration, fright, shock and anguish, Mr. Pace has lost
and wil! continue to jose wages and wage earning opportunities.

36. Mr. Pace neither contributed to any violations of the safety rules which caused

this collision, nor assurned the risk of the injuries sustained,

V, STATEMENT OF CLAIMS

COUNT
(Negligence: Defendant Chris Danies Piercefield)

36. Mr. Pace, incorporates the allegations of paragraph one (1) through thirty five
(35) above and, in addition, avers that Defendant Piercefield’s choices to violate the safety rules
in the operation of a motor vehicle caused harm to Mr. Pace justifying an allowance of monetary
damages against Defendant Piercefield.

COUNT II
(Agency: Defendant CRST)

37. Mr. Pace, incorporates the allegations of paragraph one (1) through thirty six (36)
above and, in addition avers that Defendant CRST is vicariously liable for Defendant

Piercefields's choice to violate the safety rules in the operation of its vehicle which was not

 

 

 

sd
y
al
Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 6 of 10

reasonably careful and constitutes negligence, harming Mr. Pace and justifying an allowance of
monetary damages against Defendant CRST,
COUNT III
(Negligent Entrustment: Defendant CRST)

38, Nir, Pace, incorporates the allegations of paragraph one (1) through thirty seven
(37) above and, in addition avers that Defendant CRST's choice not to follow the rules which
govern the selection of individuals who are safe, qualified and competent and licensed to drive
motor vehicles it owns was net a reascnably careful and constitutes negligence, harming Mr.

Pace and justifying an allowance of rnonetary damages against Defendant CRST.

CLAIM FOR RELIEF
WHEREFORE, David Oden Pace, demands judgment against Defendants Chris Daniel
Piercefield, and CRST Specialized Transportation, Inc., jointly and severally, and that damages
be awarded in the amount equal to past, medical expenses, past, present and future iost wages,
and past, present, and future pain and suffering an amount that exceeds One Million dollars
($1,000,000.00) and that Mr. Pace receive interest from the date of the incident described

herein, costs of this suit and further relief as this Court deems proper,

Respectfully submitted,
CHASENBOSCOLO, INJURY LAWYERS

By: Whonrgeee hn bt
Monique L. Cee (CPF #606130178)
7852 Walker Drive, Suite 300
Greenbelt, MD 20770
(301) 220-0050
Fax: 301-474-7230
MLee@chasenboscolo.com
Counsel for Mr. Pace

 

 

 
Sot Tl wee eee cee

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 7 of 10

JURY DEMAND

David Oden Pace demands a trial by jury on all issues herein.

By:

Respectfully submitted,
CHASENBOSCOLO, INJURY LAWYERS

Mbenigee Ln LA

 

Monique L. Eée (CPF #606130478)
7852 Walker Drive, Sulle 300
Greenbelt, MD 20770

(301) 220-0050

Fax: 301-474-1230
MLee@chasenboscolo.com
Counsel fer Mr. Pace

 

 

 

 
bo hake Beas ce Ante Se vines re ee

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 8 of 10

E-FILED; Anne Arundel Circuit Court
Docket: 1/15/2021 10:05 AM; Submission: 1/15/2021 10:05 AM —

 

IN THE CIRCUIT COURT FOR Anne Arundel County esi
= mm (Cify or County
CIVIL - NON-DOMESTIC CASE INFORMATION REPORT

 

DIRECTIONS
Plaintiff; This Information Report must be completed and attached to the complaint filed with the
Clerk of Court uniess your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111{a),
Defendant: You must file an Information Report as required by Rule 2-323(h).
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

 

 

FORM FILED BY:MIPLAINTIFE CIDEFENDANT CASE NUMBER U7U4-UV-4 T-UUUUG0 - od

  
  
 
 

 

 

 

 

CASE NAME: DavidOden Pace ys, Chris Daniel Pietcoficld ot al

David Ocen Fac tet ae on encase tern
PARTY'S NAME; David Oden PaCG oo mminnaninmannenngeran PHONE: (254) 54173005
PARTY'S ADDRESS: orth, Bessemer, AT ag csummennnmntn
PARTY'S E-MAIL: ddawgde
If represented by an attorney:
PARTY'S ATTORNEY'S NAME: Monique Ly Le suman PHONE: 301) 220-0050
PARTY'S ATTORNEY'S ADDRESS;7852 Walker Drive, Suite 300 Greenbelt, Maryland 20770 |
PARTY'S ATTORNEY'S E-MAIL; MLeo@chasenboseolo corm a amntnnnnnnanmnnen
JURY DEMAND? &lyes No
RELATED CASE PENDING? ClYes No If yes, Case #(8), Pf KNOWL... unmssaesnseseninntnaannneenaeented
ANTICIPATED LENGTH OF TRIAL?: hours _...2....days

PLEADING TYPE

New Case: Original Cl Administrative Appeal [ Appeal

Existing Case: Post-Judgment Amendment
if fillug in an existing case, skip Case Category/ Subcategory seclton - go to Retief section,
iF NEW CASE: CASE CATEGORY/SUBCATEG ORY (Check one box.)

 

 

 

 

 

 

TORTS ios q Government PUBLIC LAW 5 Constructive Trust |
Al we vn SUPAACE ttorney Grievance Contempt
Assauit and Ballery eels Product Liability OBond Forfelture Remission O Depasition Notice |
Business and Commercial ae Mal Tp :
CF Conspiracy PROPERTY CJ Civil Rights O Dist Ct Mth Appeal
CI Conversion CJ Adverse Possession OcCounty/Mnepl Code/Ord 2 Financial
1 Defamation Breach of Lease CjElection Law (J Grand Jury/Peti¢ Jury
False Anest/Impelsonment 5 DiotreeAdt wal paninent Domain/Condomn, 0 Miscellaneous
7 istress/Distrain Pnvir Sapmatiate Tost? aa
Tau Pe eae sy ES NS Tenino
O Lead Paint - DOB of CJ Forcible Entry/Detainer Fl Habeas C 1 Reosiver in eG. |
Youngest Pith een (7 Foreclosure oO Ha “la Corpus 5 Sentence Tin nsfer |
a Loss of Consortium 4 Commercial q Prana igh is ia Set Aside Deed |
Malicious Prosecution Residentlai Hsoner mo (J Spectal Adm, - Att
[7 Malpractice-Medical Currency or Vehicle QO Public Info, Act Records 5 Subpoena Tssue/Ouash
"I Malpractice-Professional Deed of Trust C Quarantine/Isolation (J) Trust Established ;
Mi sropresentation rand installments OJ Writ of Certiorari By Trustee Substitution/Removal
Motor Tort Gh. iiness A ppoarance-Compe,
(Negligence 2 Mortgage _ EMPLOYMENT PRACE ORDER
O Nuisance ORight of Redemption Oo ADA , Peace Order
Cl Premises Liabltily C] Statement Condo O Conspiracy ROUITY
Product Liability qo Forfeiture of Property / = EEO/AR A levat Ind '
Specific Performance ersonal [tem FLSA araroly WUC Ment
oxic Tort (J Fraudulent Conveyance [FMLA oO Rquitable Relief
‘Trespass (J Landlord-Tenant CJ Workers! Compensation C) injunctive Retief
Wrongful Death Lis Pendens Cl wrongful Termination TC] Mandamus
CONTRACT C Mechanle's Lien S OTHER
CI Ashestos (J Ownership INDEPENDENT OI Accounting
Fl Broach Fa Pest ton/Sale in Lieu PROCEEDINGS Al Friendly Suit
Business and C , Quiet Title i P Tastsclictt Qwantor | 3
bey Business 9 i Gomes clal FI Scat Escrow 5 Assumption of Jurisdiction 4 Grantor in Possession
(Cont'd) O) Return of Seized Property uthorized Sale Maryland Insurance Administration
WV onstruction CORight of Redemption | GD Attorney Appointment CO) Miscellaneous
A Debt [I Tenant Holding Over [Body Attachment Issuance OI Specitic Transaction
O Fraud Cl Commission Issuance Structured Settlements

CC-DCM-002 (Rey, 04/2017) Page | of 3
 

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 9 of 10

 

 

 

 

| IF NEW OR EXISTING CASE; RELIEF (Check All that Apply) |

© Abatement QO Barnings Withholding OJudgment-interest (7 Return of Property

TM) Administrative Action © Enroliment CJudgment-Summary © Sale of Property

(J Appointment of Receiver OBxpungement O Liability (J Specific Performance "
(7 Arbitration CJ) Findings of Fact oral Examination. CO Writ-Error Coram Nobis :
CO Asset Determination O Foreclosure MP order CJ] Writ-Execution .
7 Attachment b/f Judgment © Injunction OOwnership of Property O Writ-Garnish Property

O Cease & Desist Order  OJudgment-Affidavit (Partition of Property (2 Writ-Garnish Wages

© Condemn Bldg [7] Judgment-A ttorney Fees Peace Order 5 Writ-Habeas Corpus

Contempt A Judgment-Confessed Possession 5 Writ-Mandamus

J Court Costs/Fees CJ Judgment-Consent (J production of Records Wilt-Possession

(I Damages-Compensaiory © Judgment-Declaratory 3 Quarantine/Isolation Order

[I Damages-Punitive OJudgment-Default reinstatement of Employment

 

 

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

MLiabliity is conceded, OLiability is not conceded, but is not seriously in dispute, MLiability is seriously in dispute,

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Casts)

 

O Under $10,000 “$10,006 - $30,000 GA $30,000 - $100,000 0 Over $100,000 ab

Medica! Bills $__ Wage Loss $ [Property Damages $ ,
ALTERNATIVE DISPUTE RESOLUTION INFORMATION |

 

 

Is this case appropriate for referral to an ADR process under Md, Rule 17-401? (Check all that apply)
A, Mediation ®lY¥es ONo C. Settlement Conference GYes ONo
B. Arbitration Yes &INo D, Neutral Evaluation OYes iKNo

 

 

SPECIAL REQUIREMENTS

 

A if a Spoken Language Interpreter is needed, cheek here and attach form CC-DC-041
Gif you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore Clty, please fill in the estimated LENGTH OF

 

 

TRIAL, (Cuse will be tracked accordingly)
7) 1/2 day of trial er less 1 3 days of trial time
C11 day of trial time OC More than 3 days of trial time

i 2 days of trial time

 

 

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below,

 

 

1 Expedited- Trial within 7 months of C1 Standard - Trial within 18 months of
Defendant's response Defendant's response

 

EMERGENCY RELIEF REQUESTED

 

 

CC-DCM-002 (Rev. 04/2017) Page 20f3
cet cL bee ee |

Case 1:21-cv-02278-DLB Document 3 Filed 09/07/21 Page 10 of 10

 

COMPLEX SCLENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md, Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

O Expedited - Trial within 7 months of O Standard - Trial within 18 months of
Defendant's response Defendant's response

 

TF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

Oj Expedited Trial 60 to 120 days from notice, Non-jury matters.

1 civil-Short Trial 210 days from first answer,

C] Civil-Standard Trial 360 days from first answer,

O Custom Scheduling order entered by individual judge.

1 Asbestos _ Special scheduling order,

CI) Lead Paint Fill int Birth Date of youngest plaintiff. eminence |
[] Tax Sate Foreclosures Special scheduling order.

[} Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

C] Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus,

Standard - Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International ‘Port, Motor Tort,
Other Personal Injury, Workers! Compensation Cases,

MI Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
insolvency.

tM Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Maior
(Lrial Date-450 days) Product Liabilities, Other Complex Cases.

 

 

 

 

VBL ne Whontrun L. Lat

 

cecsaceseaserusvusevessseecscasignuitneees ate (OME LE eee
7852 Walker pues Suite 300 Monique L. Lee
cota enenence ac eannennernceesnen atte nantnesegcn ih ee a ccesarrsecctctesssensseen
‘inted N
City State Zip Code

CC-DCM-002 (Rev, 04/2017) Page 3 of 3

 

 

 
